Dear Judge Gill-Jefferson:
You question whether the Judicial Expense Fund of Civil District Court, La.R.S. 13:1312, must comply with the Louisiana Local Government Budget Act, La.R.S. 39:1301, et seq. (the "Act").
The Act pertains to the preparation, amendment and control of budgets.  The legislative intent of the Act is set forth in La.R.S. 39:1303
which provides that the Act applies to all political subdivisions of the state with a general fund or a special revenue fund. "Political subdivision" is defined in La.R.S. 39:1302(1)(k) to include
  "Independently elected parish offices, including the office of assessor, clerk of district court, coroner, district attorney, sheriff, and judges, but only insofar as their judicial expense funds, as provided for in Title 13 of the Louisiana Revised Statutes of 1950." (Emphasis added)
It is the opinion of this office that the Louisiana Local Government Budget Act, La.R.S. 39:1301, et seq. applies to the Judicial Expense Fund of Civil District Court.  La.R.S. 13:1312
does not exempt the Judicial Expense Fund of Civil District Court from the provisions of the Act.  In accord are Op.Atty.Gen. Nos. 93-690 and 03-300.  Accordingly, the Judicial Expense Fund of Civil District Court must comply with the Louisiana Local Government Budget Act.
Trusting this adequately responds to your request, we remain
Very truly yours,
                                   CHARLES C. FOTI, JR. ATTORNEY GENERAL
By: ______________________
                                   KENNETH L. ROCHE, III Assistant Attorney General
CCF, JR./KLR, III;mjb